IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10502
                         Conference Calendar



CHARLES NGI TAMFU,

                                          Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL;
ANTHONY MEDELLIN, Airpark Unit Facility Director
of the Big Spring Correctional Center,

                                          Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:02-CV-33
                      --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Ngi Tamfu, federal prisoner number 33436-077,

appeals from the denial of his 28 U.S.C. § 2241 petition in which

he challenged the conditions of his confinement at the Airpark

and Flightline Units and also asserted that he was improperly

confined at a facility for deportable aliens even though he is a

U.S. citizen.   Tamfu argues that a recent transfer from the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10502
                                -2-

Airpark Unit did not render his claims moot because he sought

declaratory relief and the respondents could transfer him back to

Airpark.   Tamfu's argument is speculative and without merit.     See

Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002); Herman v.

Holiday, 238 F.3d 660, 665 (5th Cir. 2001); Hernandez v.

Garrison, 916 F.2d 291, 293 (5th Cir. 1990).

     Tamfu also argues that the district court erroneously

dismissed his challenges to the conditions of confinement based

on a failure to exhaust administrative remedies.    We need not

decide the exhaustion issue.   Because Tamfu is no longer

incarcerated at the Airpark or Flightline Units, any claims for

declaratory or injunctive relief are moot.     See Edwards v.

Johnson, 209 F.3d 772, 776 (5th Cir. 2000); Pembroke v. Wood

County, Texas, 981 F.2d 225, 228 (5th Cir. 1993).

     Finally, Tamfu argues that the district court erroneously

denied his motion to recuse the district judge.    Tamfu has failed

to show that a reasonable person who knew all of the

circumstances would harbor any doubts about the judge's

impartiality.    See Levitt v. University of Texas at El Paso, 847

F.2d 221, 226 (5th Cir. 1988); see also United States v.

Harrelson, 754 F.2d 1153, 1165 (5th Cir. 1985).

     AFFRIMED.